DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.
 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/31/2021 was considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 12, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,882,293 B1).

Regarding claim 1, Chen discloses a contact assembly, comprising: 
at least one clip (Fig. 2 element 24); and 
at least one electrically conductive pin (Fig. 2 element 20) to be clamped to said at least one clip by way of clipping areas of said at least one clip (as shown in Fig. 3 and described in Column 6 lines 46-60), said at least one electrically conductive pin being a feedthrough pin (wherein the electrically conductive pin feeds through the opening of the housing portion element 22 as discussed in Column 3 lines 40-46); 
said at least one clip, including: 
a first base (as shown in Fig. 3 element 242); 
a first arm and a second arm opposite said first arm (Fig. 2 elements 241), said first and the second arms projecting out from said first base (as shown in Fig. 2), and (as discussed in Column 4 lines 63-67 as the “clamping distance”); 
said clipping area of said first arm and said clipping area of said second arm being bent toward one another and being configured to lie against the pin to make the mechanical and electrically conductive connection when the pin is disposed between said clipping area of said first arm and said clipping area of said second arm (as discussed in Column 4 lines 63-67 and Column 5 lines 1-5); and 
a centering area respectively departing from each of the clipping area of said first arm and said clipping area of said second arm, said centering area of said first arm and said centering area of said second arm being bent away from one another (as shown in Fig. 2 wherein the top portions of elements 241 are shown to be diverging from one another for the purposes of centering the pin on the clipping area), wherein 
said first base has a front surface that faces the pin (as shown in Fig. 3 wherein the top surface of element 242 is interpreted as the front surface) when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as shown in Fig. 3), and a back surface that faces away from said front surface of said first base (as shown in Fig. 3 wherein the back surface of element 242 is interpreted as the bottom of the element); and 
said back surface of said first base being a solderable connection surface (as discussed in Column 4 lines 62-63 and Column 5 lines 22-24), or
said at least one clip is connected to a wiring band.
Chen does not expressly disclose each of said first arm and said second arm being formed from a sheet metal element by a bending process and the clipping area of 

Regarding claim 2, Chen discloses the contact assembly of claim 1 and further  wherein said clipping area of said first arm and said clipping area of said second arm are configured to be pretensioned against the pin to make the said connection when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as discussed in Column 5 lines 1-5 wherein the clipping area is designed such that the distance between the arms provides a pretensioned holding force on the pin).

Regarding claim 3, Chen discloses the contact assembly as set forth in claim 1 above and further wherein: each of said centering area of said first arm and said centering area of said second arm has an inner surface (as shown in Fig. 2), said inner surface of said centering area of said first arm facing towards said inner surface of said centering area of said second arm (as shown in Fig. 2); and 
said first arm and said second arm are configured such that pressing the pin against said facing inner surfaces of said centering areas of said first and second arms presses said first and second arms apart, to enable the pin to be arranged between said 

Regarding claim 4, Chen discloses the contact assembly as set forth in claim 1 above and further wherein said first arm and said second arm are integrally formed in one piece with said first base (as shown in Fig. 2).

Regarding claim 5, Chen discloses the contact assembly as set forth in claim 1 above and further comprising a further second base (Fig. 3 element 252) connected via a connection area (Fig. 2 element P2) with said first base (as discussed in Column 5 lines 22-24).

Regarding claim 6, Chen discloses the contact assembly as set forth in claim 5 above and further comprising a third arm and a fourth arm opposite said third arm (Fig. 2 elements 251), each of said third and fourth arms having a clipping area (as discussed in Column 5 lines 13-16 as the “clamping distance”), said clipping area of said third arm and said clipping area of said fourth arm running toward one another and being configured to lie against said pin running through said first and second arms (as shown in Figs. 2-3), to make the mechanical and electrically conductive connection when said pin is arranged between said clipping area of said third arm and said clipping area of said fourth arm (as discussed in Column 5 lines 6-18), and a centering area 

Regarding claim 7, Chen discloses the contact assembly as set forth in claim 6 above and further wherein said third and the fourth arms project out from said further second base (as shown in Fig. 3).

Regarding claim 9, Chen discloses the contact assembly as set forth in claim 6 above and further wherein said further second base has a front surface (Fig. 3 as the top surface of element 252) that faces the pin when the pin is arranged between said clipping area of said third arm and said clipping area of said fourth arm (as shown in Fig. 3), and a back surface (as shown in Fig. 3 as the bottom surface of element 252) that faces away from said front surface of said further second base (as shown in Fig. 3); and 
said back surface of said further second base being a solderable connection surface (as discussed in Column 5 lines 22-24).

Regarding claim 12, Chen discloses a device comprising the contact assembly as set forth in claim 1 above and further wherein: said base has a front surface (Fig. 3 as the top side of element 242) that faces the pin when the pin is arranged between 

Regarding claim 15, Chen discloses a contact assembly including:
at least one clip (Fig. 2 element 24); and 
at least one electrically conductive pin (Fig. 2 element 20) to be clamped to said at least one clip by way of clipping areas of said at least one clip (as shown in Fig. 3 and described in Column 6 lines 46-60), said at least one electrically conductive pin being a feedthrough pin (wherein the electrically conductive pin feeds through the opening of the housing portion element 22 as discussed in Column 3 lines 40-46); said at least one clip, including: 
a first base (as shown in Fig. 3 element 242); 
a first arm and a second arm opposite said first arm (Fig. 2 elements 241), said first and the second arms projecting out from said first base (as shown in Fig. 2), and each of said first and second arms having a clipping area (as discussed in Column 4 lines 63-67 as the “clamping distance”); 
said clipping area of said first arm and said clipping area of said second arm being bent toward one another and being configured to lie against the pin to make the mechanical and electrically conductive connection when the pin is disposed between said clipping area of said first arm and said clipping area of said second arm (as discussed in Column 4 lines 63-67 and Column 5 lines 1-5); and 
(as shown in Fig. 2 wherein the top portions of elements 241 are shown to be diverging from one another for the purposes of centering the pin on the clipping area), wherein 
said first base has a front surface that faces the pin (as shown in Fig. 3 wherein the top surface of element 242 is interpreted as the front surface) when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as shown in Fig. 3), and a back surface that faces away from said front surface of said first base (as shown in Fig. 3 wherein the back surface of element 242 is interpreted as the bottom of the element); and 
said back surface of said first base being a solderable connection surface (as discussed in Column 4 lines 62-63 and Column 5 lines 22-24), or
said at least one clip is connected to a wiring band.
Chen does not expressly disclose the device is a medical device, however, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  
Chen also does not expressly disclose each of said first arm and said second arm being formed from a sheet metal element by a bending process and the clipping area of the and second arms bent toward each other in the bending process, and the centering area of the first and second arms being bent away from each other in the 

Regarding claim 19, Chen discloses a contact assembly, comprising: 
at least one clip (Fig. 2 element 24); and 
at least one electrically conductive pin (Fig. 2 element 20) to be clamped to said at least one clip by way of clipping areas of said at least one clip (as shown in Fig. 3 and described in Column 6 lines 46-60), said at least one electrically conductive pin being a feedthrough pin (wherein the electrically conductive pin feeds through the opening of the housing portion element 22 as discussed in Column 3 lines 40-46); 
said at least one clip, including: 
a first base (as shown in Fig. 3 element 242);
a first arm (Fig. 2 left element 241) projecting out from said first base (as shown in Fig. 3) and including a clipping (as discussed in Column 4 lines 63-67 as the “clamping distance”) area and a centering area (as shown in Fig. 2 wherein the top portions of elements 241 are shown to be diverging from one another for the purposes of centering the pin on the clipping area), said clipping area disposed between said first base and said centering area (as shown in Fig. 2); 
a second arm (Fig. 2 right element 241) projecting out from said base, opposite said first arm, said second arm including a clipping area and a centering area, said (as shown in Fig. 2); 
said clipping area of said first arm being bent towards said clipping area of said second arm (as shown in Fig. 2 wherein the base of the clipping area curves to run toward the second arm), and said clipping area of said second arm being bent towards said clipping area of said first arm (as shown in Fig. 2 wherein the base of the clipping area curves to run toward the first arm), said clipping area of said first arm and said clipping area of said second arm being configured to lie against the pin to make the mechanical and electrically conductive connection when the pin is disposed between said clipping area of said first arm and said clipping area of said second arm (as discussed in Column 4 lines 63-67 and Column 5 lines 1-5); and 
said centering area of said first arm and said centering area of said second arm being bent away from one another, beginning from said clipping area of each respective arm (as shown in Fig. 2); 
said first base having a front surface that faces the pin (as shown in Fig. 3 wherein the top surface of element 242 is interpreted as the front surface) when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as shown in Fig. 3), and a back surface that faces away from said front surface of said first base (as shown in Fig. 3 wherein the back surface of element 242 is interpreted as the bottom of the element); and 
said back surface of said first base being a solderable connection surface (as discussed in Column 4 lines 62-63 and Column 5 lines 22-24), or
said at least one clip is connected to a wiring band.
.


Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 6 above, and further in view of Yutaka (JPH0631472A).

Regarding claim 8, Chen discloses the contact assembly as set forth in claim 6 above.
Chen does not expressly disclose wherein said first base forms a welding area enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm and/or said further second base forms a further welding area enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said third arm and said clipping area of said fourth arm.
Yutaka teaches a clip having a base with a welding area (at the end of ray path 4 in Figs. 1-5) enabling the clip to be welded with the pin when the pin is arranged 
It would have been obvious to one of ordinary skill in the art to utilize a welding area such as that taught by Yutaka in the assembly of Chen in order to ensure a solid connection between the pin and the base. 


Regarding claim 11, Chen discloses the contact assembly as set forth in claim 1 above.
Chen does not expressly disclose wherein said base forms a welding area enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm.
Yutaka teaches a clip having a base with a welding area (at the end of ray path 4 in Figs. 1-5) enabling the clip to be welded with the pin when the pin is arranged between said clipping area of said first arm and said clipping area of said second arm (as discussed in Paragraph [0007]).
It would have been obvious to one of ordinary skill in the art to utilize a welding area such as that taught by Yutaka in the assembly of Chen in order to ensure a solid connection between the pin and the base. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 5 above, and further in view of Kitajima et al. (US 6,837,755 B1).

Regarding claim 10, Chen discloses the assembly as set forth in claim 5 above and further wherein said connection area has a front surface (Fig. 3 top side of element 242) that faces the pin when the pin is arranged between said clipping areas of said arms (as shown in Fig. 3).
Chen does not expressly disclose said front surface of said connection area being convexly curved to make contact with the pin.
Kitajima teaches a connection assembly having a clip with a base between clipping areas of arms and wherein the front surface is convexly curved (as shown in Fig. 2 as element 11c) to make contact with a pin (as discussed in Column 5 lines 12-16 and 26-32).
It would have been obvious to one of ordinary skill in the art to utilize a convexly curved surface to contact the pin in order to prevent a contact failure (as is suggested by Kitajima Column 5 lines 32-33).


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1 and 15 above, and further in view of Sochor (US 7,736,191 B1).

Regarding claim 16, Chen discloses the device as set forth in claim 15 above. Chen does not expressly disclose the medical device being an implantable medical device with a device housing and a header portion, and wherein:
said clip is disposed within the header portion of the implantable device;
said electrically conductive pin is a feedthrough pin configured to provide an electrical connection between an electrical contact or electrical component within said header portion and an electrical contact or an electrical component located within the device housing.
Sochor teaches a clip (Fig. 1C element 35) disposed in a header portion (Fig. 1C element 11) of an implantable device (element 10); and an electrically conductive pin (Fig. 1C element 16) is a feedthrough pin (as discussed in Column 5 lines 52-67 and Column 6 lines 1-20) configured to provide an electrical connection between an electrical contact or electrical component within the device housing (Fig. 1C element 12); and said at least one clip is mechanically connected (as discussed in Column 9 lines 25-27) to a wiring band (Fig. 8 element 70), and said wiring band is electrically connected to said electrical contact (as shown in Fig. 8) or said electrical component within said housing.
It would have been obvious to one of ordinary skill in the art to utilize the clip as set forth by Chen in a medical device as taught by Sochor in order to provide a secure connection means between a conductive pin and an implantable device to prevent device failure after implantation.

Regarding claim 17, Chen in view of Sochor discloses the device as set forth in claim 16 above.
Chen does not expressly disclose wherein said clip is located within the device housing of the implantable device, wherein the medical device comprises a battery located within the device housing, wherein the electrically conductive pin is a feedthrough pin configured to provide an electrical connection between at least one electrical contact or electrical component and the battery of the medical device.
Sochor teaches wherein said clip is located within the device housing of the implantable device (as shown in Fig. 1C), wherein the medical device comprises a battery located within the device housing (as discussed in Column 1 lines 15-27), wherein the electrically conductive pin is a feedthrough pin of the battery configured to provide an electrical connection between at least one electrical contact or electrical component and the battery of the medical device (as discussed in Column 1 lines 15-41 and Column 2 lines 16-26).
It would have been obvious to one of ordinary skill in the art to locate the clip within the housing in order to protect the electrical connection of the clip and the pin from the implanted environment and the host from the electrical connection.

Regarding claim 18, Chen in view of Sochor discloses the device as set forth in claim 17 above.
Chen does not expressly disclose wherein said electrical component is a substrate of the medical device.

It would have been obvious to one of ordinary skill in the art to utilize a substrate such as that taught by Sochor in the device of Chen in order to provide support for the clip and feedthrough pin and maintain the stability and structural integrity of the device.


Response to Arguments

Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive. The applicant has argued that the Chen reference does not disclose the invention as claimed.  Upon consideration of the amendments filed on 4/16/2021, the examiner interpreted the claim language of “each of said first arm and said second arm being formed from a sheet metal element by a bending process” as a process in a product claim, and as such the limitation is not considered to distinguish the invention over the prior art.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725.  The examiner can normally be reached on M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841